Citation Nr: 0300122	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
cold injury of the left foot, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
cold injury of the right foot, currently evaluated as 30 
percent disabling.

(The issues of entitlement to service connection for 
myocardial infarction with coronary insufficiency, post 
coronary artery bypass graft, leg and hip disabilities as 
secondary to service-connected residuals of cold injury of 
the feet, entitlement to special monthly compensation, and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities 
(TDIU), are the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Montgomery, Alabama (RO), which denied the benefits 
sought on appeal.   

Further development will be conducted on the issues of 
entitlement to service connection for myocardial 
infarction with coronary insufficiency, post coronary 
artery bypass graft, and leg and hip disabilities as 
secondary to service-connected residuals of cold injury of 
the feet, entitlement to special monthly compensation, and 
to a total disability rating based on unemployability due 
to service-connected disabilities (TDIU), pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue.

The Board finds that a private medical record received in 
December 2002 raised the issue of service connection for 
peripheral neuropathy on a secondary basis.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The residuals of cold injury to the feet consist of 
subjective complaints of numbness, coldness, tingling, 
burning and pain with objective evidence of color changes, 
cyanotic nail beds and dystrophic nails, delayed 
neurological reflexes and hyperesthesia and diminished 
peripheral pulsations of each foot.

2. The residuals of the cold injury to the feet have not 
required frequent periods of hospitalization nor do they 
produce marked interference with employment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of cold injury of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7122 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of cold injury of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In a November 2002 letter to the veteran, the 
veteran was notified of VCAA, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and 
to obtain a medical opinion if an examination or opinion 
is necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records reflect that following exposure to 
wet and cold weather in Germany during combat in November 
1944, the veteran was treated over several months for a 
bilateral foot condition diagnosed at the time as trench 
foot.  This was manifested by hyperhidrosis, mottling of 
skin of the feet, and moderate swelling of feet on 
prolonged standing or walking.  

The report of a May 1946 VA examination the veteran 
complained of pain in the feet.  After examination the 
diagnosis was frost bitten or trench feet.  In May 1946 
the RO granted service connection for bilateral trench 
foot.

Private medical records dated in 1999 include findings of 
weakness of lower extremity since the frostbite, post 
frostbite neuralgia and poor circulation of the legs.  
These records contain diagnoses including history of 
frozen feet resulting in poor circulation and peripheral 
neuropathy secondary to frostbite.  

The report of a February 2000 VA cold injury protocol 
examination shows that the veteran complained that his 
feet had not been right since his cold injury in service.  
The examination report noted that current symptoms 
included that the feet were numb, cold and burning during 
the night.  There was no amputation or tissue loss, no 
definite cold sensitization, no Raynaud's phenomenon, no 
hyperhidrosis, numbness and paresthesia in both feet.  
There was no sympathetic dystrophy, fungus infection, 
breakdown or ulceration of the scar.  There was no 
disturbances of nail growth and no skin cancer.  There was 
moderate edema of both feet and the skin was pale.  The 
nail beds were cyanotic in both feet.  The skin seemed to 
be thin.  There was constant numbness, tingling and 
burning.  There was no excess sweating.  The pain was 
burning-type pain and throbbing, worse when cold or when 
standing and worse at night.  The veteran was undergoing 
no current treatment.  The skin color was pale, and there 
was slight edema.  The temperature was cool.  There was no 
atrophy.  The skin was moist with a smooth and thin 
texture.  There was no ulceration or hair growth.  There 
was no fungus infection or scars noted.  The nails were 
thin but not deformed.  Neurological reflexes were 
delayed.  There was hyperesthesia in both feet to above 
the ankles.  No motor atrophy or weakness noted.  There 
was no pain or stiffness of the joints, deformity or 
swelling of the joints.  The strength of ligaments were 
normal.  There was no flat foot, callous or pain on 
manipulation of the joints.  There was no loss of tissue 
of the digits.  

Vascular examination revealed diminished peripheral 
pulsations.  Blood pressure was normal.  There was no 
Raynaud's phenomenon.  The report contains a diagnosis of 
residual affects of cold injury to the feet. 

The report of a February 2000 VA peripheral nerves 
examination shows that the veteran's complaints centered 
around cold hands and feet.  He had no feeling in his toes 
or soles of the feet.  After examination, the impression 
was that the veteran had peripheral neuropathy, likely 
ascribable to his being given continued refills of 
Colchicine.  This was apparently in treatment for gout.  
In this regard the examiner indicated that there was no 
evidence of gout.

A February 2000 VA examination for aid and attendance 
contains diagnoses of (1) cold injury to the feet, X-rays 
today confirmed the residuals and (2) coronary 
insufficiency, post coronary artery bypass graft.

The report of a September 2000 VA general examination 
shows complaints of sensation of numbness, tingling, and 
pain in the feet.  He complained that he currently could 
walk only a few steps with a cane due to severe pain, 
numbness, and tingling in his distal lower extremities and 
he was unable to stand for prolonged period of time.  On 
examination, neurological motor findings appeared 
satisfactory.  There was decreased pinprick sensation 
distally in the legs and in the feet.  The feet were cold 
to palpation and there was pendent rubor present.  The 
skin appeared thin with no hair present.  The nails were 
dystrophic, yellowish in color and somewhat sick in 
appearance.  There were no ulcerations present.  The 
peripheral pulses were almost absent in both feet.  The 
report contains impressions including (1) residuals of 
frozen feet with severe chronic pain and (2) 
arteriosclerotic heart disease; status post coronary 
artery bypass surgery with residual sternum lack of 
healing.

In a statement from a private physician dated in December 
2002, he stated that the veteran had been his patient for 
some time and was having progressive problems with both 
feet.  The doctor noted that the veteran related that the 
pain in the feet was rated a 10 on a scale of 10.  The 
doctor stated that the veteran had a gait change secondary 
to his neuropathy of both feet, and that this had 
precipitated progressive osteoarthritis of the knees as 
well as increasing pain in the back.  The doctor felt that 
the veteran's neuropathy would be secondary to his 
previous bilateral foot injuries and that this problem had 
accelerated due to deterioration of the veteran's overall 
physical health.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. The veteran's entire 
history is reviewed when making disability evaluations.  
See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, as here with the 
left and right foot claim, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 7122 provides for a maximum 30 percent 
rating for cold injury residuals, with pain, numbness, 
cold sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions or osteoarthritis) of affected parts.  No higher 
rating is assignable for cold injury residuals under 
Diagnostic Code 7122.  Notes (1) and (2) under Code 7122 
state that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes, and 
that each affected part (hand, foot, ear, nose) is 
evaluated separately and the ratings are combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  Other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., are rated separately as 
well unless they are used to support an evaluation under 
Diagnostic Code 7122.

The medical evidence shows that the veteran meets the 
requisite combination of criteria for a 30 percent 
evaluation for each foot.  Specifically, there is evidence 
of pain, cold sensitivity, nail abnormalities and color 
changes of the feet.  However, as each foot is already 
rated respectively at the maximum assignable rating of 30 
percent, an evaluation in excess of that is not 
permissible for either foot disability under the 
diagnostic criteria of Diagnostic Code 7122.  

Moreover, the medical evidence of record does not reflect 
that the veteran has (or has ever had) toe amputations, or 
complications such as squamous cell carcinoma at the site 
of a cold injury scar, which would warrant entitlement to 
separate ratings under other diagnostic codes as applied 
to the residuals of cold injuries of the feet.  Further 
with respect to the feet, there is no medical evidence 
showing that he has Raynaud's phenomenon, and the VA 
examinations did not reveal evidence of muscle weakness or 
atrophy associated with his frozen feet residuals.

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to 
increased ratings above the 30 percent maximum schedular 
level presently assigned for each foot.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.

The governing norm in these exceptional cases is: a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2002).  To this end, the Board notes that 
neither frequent hospitalization nor interference with 
employment over and above that contemplated in the current 
30 percent rating for each foot is shown.  Therefore, the 
Board concludes that extra-schedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the right foot, is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the left foot, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

